Citation Nr: 1735718	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a chronic respiratory disorder.

7.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.

8.  Entitlement to service connection for neurologic disorders of the legs and back, to include as due to exposure to herbicide agents.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and son-in-law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to September 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that hearing is of record.

The Board acknowledges that the respiratory, skin, and neurologic disorder claims were certified on appeal as whether new and material evidence had been received to reopen previously denied claims.  However, unlike the bilateral foot claims, the Board finds that new and material evidence has been received to reopen these claims pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the sinusitis, respiratory disorder, skin disorder, and neurologic disorder claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not reflect the Veteran has competent medical evidence demonstrating a chronic disability of either knee.

2.  The Veteran's bilateral hearing loss had its onset in service.

3.  The Veteran's tinnitus had its onset in service.

4.  Service connection was previously denied for disabilities of both feet by a June 1992 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

5.  Although the evidence received since the last prior denial of service connection for disabilities of the feet was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right knee disorder are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a grant of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a grant of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a right foot disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a left foot disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Knees

In this case, the Board acknowledges the Veteran has reported recurrent pains in both legs, which would include his knees and feet.  However, a thorough review of the record, to include treatment records, does not show a competent medical diagnosis of a chronic disability of either knee.  Although the Board does not doubt the sincerity of the Veteran's contentions, the Court has previously held that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, in his hearing testimony the Veteran has indicated that his recurrent lower extremity pain was due to the claimed neurologic disorder, potentially peripheral neuropathy.  See Transcript p. 5.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has been diagnosed with a chronic disability of either knee at any time during the pendency of this case.  

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the knees.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.



Analysis - Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The evidence of record, including a May 2016 VA audio examination, reflects the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Further, the record also reflects he has been diagnosed with tinnitus.  The Veteran has testified that he developed hearing problems, including tinnitus, while on active duty.  See Transcript pp. 8-10.  There is also supporting lay evidence of his recurrent problems, to include the testimony of his daughter and lay statements from friends and other family members.  Granted, the Veteran is not competent to identify whether he had a hearing loss disability pursuant to 38 C.F.R. § 3.385 or evidence of hearing loss pursuant to Hensley, supra, without the requisite competent medical testing.  Nevertheless, he is competent to describe hearing problems, and the Board finds his testimony on this matter to be credible.  The Board also notes that the Veteran's account of recurrent hearing problems appears to be consistent with the fact that private audiograms are on file which indicate he may have had a hearing loss disability pursuant to 38 C.F.R. § 3.385 since at least the 1980s.

The Board acknowledges that the May 2016 VA audio examination includes opinions against the Veteran's hearing loss disability and tinnitus being etiologically linked to service.  However, this was based upon the normal hearing results on entry, and the lack of any indication of hearing loss or tinnitus on his 1969 Report of Medical History at separation.  Nevertheless, the examiner acknowledged that there were no hearing threshold results available for the exit physical.  Moreover, it does not appear the examiner explicitly considered the Veteran's competent and credible statements that he developed recurrent hearing problems, including tinnitus, during active service.

The Board also notes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board further notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, the Board finds it is at least as likely as not the Veteran developed his current hearing loss disability and tinnitus as a result of his active service.  Therefore, service connection is warranted for these disabilities.

Analysis - Feet

The Board notes that service connection was previously denied for disabilities of both feet by a June 1992 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Further, the record does not reflect that new and material evidence was physically or constructively of record within the appeal period of that decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, that denial is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board notes that the evidence of record at the time of the prior denial in June 1992 included statements from and on behalf of the Veteran, his service treatment records, and various post-service medical records.  The rating decision itself reflects that service connection was denied, in essence, because there the evidence did not show a chronic disability of either foot; which the Board notes is consistent with the evidence then of record.

The evidence added to the record since the time of the prior denial in June 1992 includes additional statements by and on behalf of the Veteran, the testimony at the October 2016 hearing, and additional post-service medical records.  Although this evidence is "new" to the extent it was not previously of record, it appears to be cumulative and redundant of the evidence on file at the time of the last prior denial.  In pertinent part, there is still no competent medical evidence diagnosing a chronic disability of either foot.  Granted, the Veteran has indicated he has current problems with both feet, but such evidence was of record at the time of the prior denial.  See also Sanchez-Benitez, supra.  Moreover, the Board reiterates the Veteran indicated at his October 2016 hearing that his problems of the lower extremities, which would include the feet, were due to the claimed neurologic disorder of the legs which is a separate claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for disabilities of the feet does not relate to an unestablished fact necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claims.  Therefore, new and material evidence has not been received to reopen these claims in accord with 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the merits of the underlying service connection claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a right foot disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left foot disorder, the benefit sought on appeal is denied.


REMAND

The Veteran has testified, in pertinent part, that he developed recurrent skin and leg problems since at least 1970.  See Transcript pp. 6-7, 12-13.  The Board notes this is consistent with supporting lay evidence, as well as treatment records showing complaints for skin problems since at least 1975.  He has also indicated that these disabilities, as well as his claimed sinusitis and respiratory disorder, are due to exposure to herbicide agents while on active duty.  

The Board notes that the Veteran is presumed to have been exposed to herbicide agents during his period of active duty in the Republic of Vietnam.  38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Further, 38 C.F.R. § 3.309(e) provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases include chloracne or other acneform diseases consistent with chloracne, and early onset peripheral neuropathy.  The provisions of 38 C.F.R. § 3.307(a)(6) state that chloracne and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  Although the record contains no competent medical diagnosis of such conditions within the first post-service year, the Veteran has testified that he developed recurrent skin and leg problems during this period.  In addition, the Veteran has previously claimed service connection for soft tissue sarcoma, another presumptive condition under 38 C.F.R. § 3.309(e) but one which may become present to a compensable degree any time after service for the presumption to apply.

The Board also notes that the Veteran's service treatment records reflect he was treated for cellulitis in January 1969, which was assessed as tinea barbae.  He was also treated for cold and chest congestion in January 1967; an acute viral infection in February 1967; and cold syndrome in July 1969.  

Despite the foregoing, the Board finds that the nature and etiology of the claimed disabilities is not clear from the evidence of record.  For example, while the Veteran has received various diagnoses for his skin problems over the years, it does not appear he has been explicitly diagnosed with chloracne or other skin disorder presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  There also does not appear to be an explicit diagnosis of peripheral neuropathy in the evidence of record.  

In regard to the respiratory disorder, the record reflects the Veteran has been a tobacco user for many years.  Service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Granted, the Federal Circuit has indicated that service connection for compensation for such disability may be acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the Veteran indicated at his October 2016 hearing that his tobacco use was a form of self-medication for his service-connected PTSD.  See Transcript pp. 14-15.  

In view of the foregoing, the Board finds that competent medical examination(s) and opinions are required to address the nature and etiology of the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed skin disorder, neurologic disorder of the legs and back, sinusitis, and chronic respiratory disorder since May 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin, leg, sinusitis, and respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded examination(s) to clarify and nature and etiology of his claimed skin disorder, neurologic disorder of the legs and back, sinusitis, and chronic respiratory disorder.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any pertinent disability found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include his presumed exposure to herbicide agent(s) therein.  

For the claimed skin disorder, the respective examiner should explicitly state whether the Veteran has chloracne or acneform disease(s) consistent with chloracne, or any other skin disorder presumptively associated with exposure to herbicide agents to include soft tissue sarcoma.  If the Veteran does have chloracne, the examiner should indicate whether it is at least as likely as not the disability was present to a compensable degree within the first post-service year.  The examiner should also be apprised that the Veteran's account of recurrent skin problems since at least 1970 is considered to be competent and credible for purposes of this case.  

For the claimed neurologic disorder of the legs and back, the respective examiner should explicitly state whether the Veteran has peripheral neuropathy.  If so, the examiner should indicate whether it is at least as likely as not the disability was present to a compensable degree within the first post-service year.  The examiner should also be apprised that the Veteran's account of recurrent leg pain and numbness since at least 1970 is considered to be competent and credible for purposes of this case.

For the claimed respiratory disorder, the examiner should indicate whether any current disability is due to the Veteran's tobacco use.  If so, the examiner should address the Veteran's contention that his tobacco use is a form of self-medication for his service-connected PTSD.

A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


